Citation Nr: 0205055	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-45 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for impingement 
syndrome of the right shoulder (major), currently rated as 10 
percent disabling.  

2.  Entitlement to an increased rating for impingement 
syndrome of the left shoulder (minor), currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel 



INTRODUCTION

The veteran had verified active service from January 1966 to 
February 1992.  He also had 7 months and 16 days of prior 
active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied increased ratings for impingement 
syndrome of the right and left shoulders, granted service 
connection for bronchitis with sinusitis and rated that 
disability as non-compensable, and denied service connection 
for hearing loss.  The veteran was notified of this decision 
and of his procedural and appellate rights.  He perfected his 
appeal as to the issues of increased ratings for impingement 
syndrome of the right and left shoulders and a higher rating 
for bronchitis with sinusitis.  In a September 1997 rating 
decision, the RO increased the disability rating bronchitis 
with sinusitis to 10 percent disabling and deferred the 
issues of service connection for deviated septum and sleep 
apnea.  In October 1997, the veteran withdrew from appellate 
status the issue of a higher rating for bronchitis with 
sinusitis in compliance with 38 C.F.R. § 20.202.  

In an April 1998 rating decision, service connection was 
granted for deviated nasal septum, but was denied for sleep 
apnea.  The veteran submitted a notice of disagreement as to 
the issue of service connection for sleep apnea and was 
issued a statement of the case on that issue.  He did not 
perfect his appeal.  The veteran did not appeal the other 
issue.  Therefore, those issues are not before the Board.  


FINDINGS OF FACT

1.  The veteran's impingement syndrome of the right shoulder 
(major) is manifested by limitation of motion on flexion and 
abduction to 160 degrees, beyond that causing pain.  

2.  The veteran's impingement syndrome of the left shoulder 
(minor) is manifested by limitation of motion on flexion and 
abduction to 160 degrees, beyond that causing pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
impingement syndrome of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Part 4, Diagnostic Code 5203 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
impingement syndrome of the left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Part 4, Diagnostic Code 5203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
February 1996 rating decision; May 1996 statement of the 
case; and the September 1997 rating decision, of the reasons 
and bases for the denial of his claims.  The Board concludes 
that the discussions in the rating decisions and in the 
statement of the case informed the veteran of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's VA outpatient records were obtained and 
he was afforded a VA examination in July 1996.  The veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

In an October 1992 rating decision, service connection for 
impingement syndrome of the right and left shoulders was 
granted.  Each was assigned a 10 percent rating under 
Diagnostic Code 5203.  The grant of service connection was 
based on inservice diagnosis of impingement syndrome as well 
as a post-service June 1992 VA examination which confirmed 
that the veteran still suffered from impingement syndrome of 
the right and left shoulders.  The assigned 10 percent 
ratings were based on findings of painful motion and extreme 
guarding on range of motion testing.  

In August 1995, the veteran's current claim for increased 
ratings was received.  In conjunction with his claim, 
outpatient records dated in 1995 and 1996 were received.  
These records show that the veteran complained of shoulder 
pain and problems sleeping.  The veteran also complained of 
numbness in his hands.  Physical findings included decreased 
external rotation and extension with pain.  It was also noted 
that the veteran had bursitis.  It was noted in the records 
that the veteran's shoulder problems present little 
difficulty with his job since he had a desk job.  An EMG was 
performed which yielded normal findings.  The examiners 
recommended x-rays.  

Thereafter, the veteran was afforded a VA examination in July 
1996.  At that time, the veteran complained of continuous 
pain in the shoulders, with the left being worse than the 
right.  He related that he had a great deal of trouble 
sleeping at night because of the pain in his shoulders when 
he tries to lie on his side.  He reported that his shoulder 
would then start to ache and this wakes him up and he then 
lays on his back.  In addition, he reported that he also had 
sleep difficulty due to snoring.  Physical examination 
revealed that the veteran was very reluctant to raise his 
shoulders to 160 degrees.  When lifting further up to 170 to 
172 degrees, the veteran grimaced and this action was 
obviously painful.  He demonstrated 90 degrees of internal 
and external rotation.  The x-rays were normal.  The 
diagnosis was bilateral impingement syndrome of the shoulders 
with considerable pain in the shoulders causing difficulty 
sleeping.  

In correspondence of record, the veteran again emphasized 
that his shoulder pain caused problems sleeping due to sleep 
positions to include neck pain.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings and 
lay statements regarding the current level of the veteran's 
service-connected disabilities.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims ("Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

In this case, the veteran's bilateral shoulder disabilities 
are each rated as 10 percent disabling under Diagnostic Code 
5203.  The Board will consider all relevant diagnostic codes.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint. 

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent rating and for the minor arm midway between the side 
and shoulder level warrants a 20 percent disability rating.  
When motion is limited to 25 degrees from the side, a 40 
percent rating is warranted for the major arm and a 30 
percent rating is warranted for the minor arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, for the minor arm, it is 
also 20 percent; a 30 percent rating is granted when there is 
marked deformity for the major arm and a 20 percent for the 
minor.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm and a 20 percent for the minor arm.  A 50 percent 
rating is granted for fibrous union of the major arm and a 40 
percent for the minor arm; a 60 percent rating is granted for 
nonunion (false flail joint) of the major arm and a 50 
percent for the minor arm; and an 80 percent rating is 
granted for loss of head of (flail shoulder) for the major 
arm and a 70 percent for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  He also does not have 
malunion of the humerus, recurrent dislocations of the 
scapulohumeral joint, fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.  Thus, his bilateral shoulder 
disability will not be rated on any of those bases.  Because 
he does have periarticular pathology, variously stated as an 
impingement and bursitis, the disorder may be rated by 
analogy to arthritis.  Such evaluation may provide a 10 
percent evaluation when there is painful motion and is 
otherwise rated on limitation of motion.

Although the veteran is currently rated under Diagnostic Code 
5203 for each shoulder, he does not demonstrate malunion or 
nonunion with or without loose movement of the clavicle or 
scapula.  His only symptoms are limitation of motion of both 
arms/shoulders and pain.  However, it is apparent that he was 
assigned 10 percent ratings under this code analogously 
because he does not meet the criteria for the 20 percent 
rating based on limitation of motion under Diagnostic Code 
5201.  

In this case, the veteran's current manifestations are 
essentially limited to impaired movement with pain.  Physical 
examination revealed that the veteran was very reluctant to 
raise his shoulders to 160 degrees.  When lifting further up 
to 170 to 172 degrees, the veteran grimaced and this action 
was obviously painful.  He demonstrated 90 degrees of 
internal and external rotation.  

In applying the veteran's limited motion of the shoulders to 
the rating criteria governing limitation of motion, the 
evidence demonstrates normal internal and external rotation.  
Even if we accept the outpatient record disclosing decreased 
external rotation and extension as the more accurate 
disability picture, there is no indication of functional 
limitation to shoulder level or below.  His ability to flex 
and abduct is limited to 160 degrees, beyond that, there is 
pain.  However, in order for the veteran to be assigned 
increased ratings, his arm/shoulder movement of each side 
must be limited to shoulder level.  The veteran is able to 
move his arms/shoulders above shoulder level, to 160 degrees.  

The Board has duly considered the veteran's complaints of 
pain and his difficulty with sleeping, however, he does not 
meet the rating criteria for higher ratings.  The veteran has 
essentially been assigned 10 percent ratings based on his 
pain.  As noted, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  
In this case, the minimum ratings which may be assigned, by 
analogy, are 10 percent ratings.  The veteran does not 
demonstrate weakened movement, excess fatigability, or 
incoordination.  Even considering his complaints of pain, he 
simply does not come close to meeting the rating criteria for 
the next higher 20 percent ratings.  As such, with 
consideration of 38 C.F.R. § 4.40 and 4.59 and DeLuca, the 
Board finds that the veteran's bilateral shoulder impingement 
syndrome is adequately rated by the currently assigned 
separate 10 percent ratings as there is no additional 
functional loss besides limitation of motion to 160 degrees 
in both arms/shoulders.  

The Board is aware that the veteran is competent to report 
his symptoms.  Although the veteran has complained of pain, 
painful motion and difficulty sleeping, neither his lay 
statements nor the medical evidence establish limitation of 
motion to shoulder level or the functional equivalent of 
limitation of motion to shoulder level due to pain, weakness, 
excess fatigability or any other factor.  Nothing in the 
medical reports or his lay statements establishes limitation 
of function at shoulder level or below.  The Board accepts 
that there is reluctance moving the arms to 160 degrees.  
This may establish some functional impairment below 160 
degrees.  However, there was nothing to suggest that there 
was reluctance to reach shoulder level.  The Board accepts 
the veteran's complaints of pain as accurate.  However, his 
functional impairment is consistent with no more than the 
minimum evaluation for the joint.

To the extent that the veteran has complained of numbness, a 
neurologic deficit has not been identified.  Therefore, 
consideration of the neurologic codes is not warranted.  

The criteria for a rating in excess of 10 percent for 
impingement syndrome of the right shoulder and the criteria 
for a rating in excess of 10 percent for impingement syndrome 
of the left shoulder have not been met. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for either shoulder disability.  The 
evidence in this case fails to show that the veteran's 
bilateral shoulder disability now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  As noted, the veteran himself 
indicated to a VA examiner that his desk job does not involve 
use of his shoulders and he does not experience any 
difficulty in that regard.  


ORDER

An increased rating for impingement syndrome of the right 
shoulder (major), is denied.  

An increased rating for impingement syndrome of the left 
shoulder (minor), is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

